 

JAN 18 ZUI§

C\erk, U S District Court
District Of Montana

IN THE UNITED sTATEs DIsTRICT CoURT B““"gs
FoR THE DISTRICT oF MoNTANA
BILLINGS DIVIsIoN

Talen Montana Retirement Plan and
Talen Energy Marketing, LLC,
Individually and on Behalf of All
Others Similarly Situated,
Plaintiffs,
v.

PPL Corporation, et. al,

Defendants.

 

Cause No. CV-18-174-BLG-SPW

ORDER

Defendant Paul A. Farr moves for the admission of Joshua L. Seifert to

practice before the Court in the above captioned matter With Casey Heitz of

Billings, Montana, designated as local counsel. The motion complies with Local

Rule 83. l(d).

IT IS SO ORDERED that Defendant Paul A. Farr’s motion to admit Joshua

L. Seifert to appear pro hac vice (Doc. 13) is GRANTED and he is authorized to

appear as counsel With Casey Heitz pursuant to L.R. 83. l(d) in the above captioned

matt€r.

\,»A_/
DATED this /o” day OfJanuary, 2019.

'sUsAN P. WATTERS
United States District Judge

